Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 5/28/2021. Claims 1 – 11 are pending in this application.

Claim Objections
Claim 2 is objected to because of the following informalities:  “is configured to be brough in contact “ should read “is configured to be brought in contact”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first pressurizing means” in claim 1. 
The claim defines a diaphragm and fluid pressure to pressurize and apply force on the moveable element by the first pressurizing means. Examiner maintains the claims defines sufficient structure to entirely perform the recited function, the term “pressurizing means” is interpreted as pressure resulting from fluid flow. 
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “second pressurizing means” is interpreted to mean fluid pressure and other functional equivalents that is capable of “pressurizing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Matsuzawa et al. (6,199,582) in view of US Patent Application Publication to Igarashi (2004/0004199).
Regarding claim 1, Matsuzawa et al. disclose a diaphragm valve comprising a valve body having formed therein a first valve chamber (25) being in communication with an inlet flow passage (12), a second valve chamber (20) being in communication with an outlet flow passage (15), and a communication passage providing communication between the first valve chamber (25) and the second valve chamber (20). Matsuzawa et al. disclose a valve seat (16) formed in the communication passage, a valve mechanism including a first diaphragm (50) attached to the valve body so as to face the first valve 
Matsuzawa et al. also disclose a pressurizing unit (11a) attached to the valve body so as to hold an outer peripheral part of the first diaphragm (50) between the pressurizing unit and the valve body, said pressurizing unit pressurizing the first diaphragm (50) so as to press the valve element (51) against the valve seat (16) and a bonnet (11c) attached to the valve body so as to hold an outer peripheral part of the second diaphragm (60) between the bonnet (11c) and the valve body, said pressurizing unit including: a movable body (80) being movable toward and away from the first valve chamber in the chamber; and a stem (as shown in figure 1) extending from the movable body (80) to project outside of the pressurizing unit, said valve element (51) being connected to a tip end of the stem, said valve mechanism controlling a flow of fluid by pressurizing the movable body with a first pressurizing means to constantly apply a force to the valve element via the stem in a direction of pressing the valve element against the valve seat and pressurizing the second diaphragm with a second pressurizing means to apply a force to the valve element from the second diaphragm in a direction of separating the valve element from the valve seat
Matsuzawa et al. do not disclose a first unit housing and a second unit housing that are assembled to define therein a first pressurizing chamber; said pressurizing unit being configured as a single integrated unit by connecting the first unit housing and the second unit 4G-372housing with the movable body being held in the first pressurizing chamber,
However, Igarashi also teaching a valve comprising two diaphragms teaches the pressurizing unit comprising two housing units (31 and the housing element for 31) to limit the travel of the moveable body.
Therefore, a person having ordinary skill in the art will adapt the pressurizing unit comprising two housings teaching of Igarashi to the valve disclosed by Matsuzawa et al. to limit the movement of the moveable body. The valve disclosed by Matsuzawa et al. and modified by the teaching of Igarashi will have will have the pressurizing unit as a single integrated unit since the second unit (31) taught by Igarashi will have to withstand the biasing force of the spring.
Regarding claim 2, Matsuzawa et al. disclose the second diaphragm (60) has a pressing portion that can come in contact with and separate from the valve element (51) of the first diaphragm, and the 
Regarding claim 3, , Igarashi teaches the first unit housing (31) has a tubular body formed with a through hole, said through hole including a small-diameter portion facing the first diaphragm and a large-diameter portion being larger than the small-diameter portion and connecting to the small-diameter portion so as to form a shoulder therebetween, said first unit housing (31) and said second unit housing (connecting element 31) being connected with each other so that the second unit housing closes an end of the through hole on the side of the large-diameter portion, thus defining therein the first pressurizing chamber (as shown in figure 1), said small-diameter portion of the through hole being configured to have a size that allows passage of the stem and is smaller than at least a part of the movable body disposed in the first pressurizing chamber so that at least the part of the movable body interferes with the shoulder to hold the movable body in the first pressurizing chamber.  
.  Regarding claim 4, Igarashi teaches a flange protruding outwardly from a peripheral wall of the tubular body (11) and being held between the valve body and the second unit housing.
	Regarding claim 7, Matsuzawa et al. disclose the movable body (80) is a spring retainer that moves in the first pressurizing chamber, and there is a biasing spring (S1) disposed as the first pressurizing means in the first pressurizing chamber, said biasing spring biasing the spring retainer so as to press the valve element (51) against the valve seat (16) via the stem is.
	Regarding claim 10, Matsuzawa et al. disclose a spring as the second pressurizing means [para. 23].
Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Matsuzawa et al. (6,199,582) in view of US Patent Application Publication to Igarashi (2004/0004199) and in further view of US Patent to Rosas et al. (5,975,116).
Regarding claims 5 and 6, examiner is interpreting only the pressurizing housing comprising two units teaching of Igarashi to be adapted to the valve disclosed by Matsuzawa et al. Regarding the assembly process of assembling the two units, examiner is adapting the teaching of Rosas et al. Examiner is not 
Regarding claim 5 and 6, it well known in the art to assemble components of resin valves by means of a bayonet coupling. Rosas et al. teach a bayonet coupling that is used to couple attaching multiple pieces to each other. Therefore, a person having ordinary skill in the art would adapt the bayonet coupling teaching of Rosas et al. to assemble the two housing units of the pressurizing unit to provide a means to retain members in a locked position unless it is manually manipulated. 
Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Matsuzawa et al. (6,199,582) in view of US Patent Application Publication to Igarashi (2004/0004199) and in further view of Japanese Patent Document (JP 2010025171).
Regarding claims 8 – 9, Matsuzawa et al. disclose a spring (S1) to bias the moveable member toward the valve body. Matsuzawa et al. do not disclose and the movable body is a piston housed in the cylinder chamber so as to move along an inner peripheral surface of the cylinder chamber, working fluid being fed as the first pressurizing means to the cylinder chamber.
However, the Japanese patent document also teaching a valve comprising two diaphragms and moveable member, teaches the moveable member (25) is a piston that moves along the inner periphery of the cylinder chamber and working fluid from the inlet being used as the first pressurizing means to the cylinder chamber. 
Therefore, a person having ordinary skill in the art would adapt the piston moveable member teaching of Japanese patent document to the valve disclosed by Matsuzawa et al. to have a valve that has a linear flow characteristic and in which the fluid can flow efficiently.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Matsuzawa et al. (6,199,582) in view of US Patent Application Publication to Igarashi (2004/0004199) and in further view of US Patent Application Publication to Kato et al. (2009/0140194).
Regarding claim 11, Matsuzawa et al. disclose the valve element (51) and the stem are connected with each other by appropriate means. Matsuzawa et al. do not explicitly disclose press fitting as an appropriate means. However, having press-fit to join a resilient diaphragm to an actuating member 
Therefore, a person having ordinary skill in the art would adapt the well-known teaching of press-fitting a diaphragm to an actuating member teaching of Kato et al. to valve disclosed by Matsuzawa et al. as a design choice for assembling a diaphragm to the actuating member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753